Citation Nr: 1610599	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  14-17 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as secondary to service-connected disability.

2.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as secondary to service-connected disability.

3.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as secondary to service-connected disability.

4.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as secondary to service-connected disability.

5.  Entitlement to service connection for diabetes mellitus, to include as secondary to service-connected disability.

6.  Entitlement to service connection for headaches, to include as secondary to service-connected disability.
7.  Entitlement to service connection for pyloric ulcer.

8.  Entitlement to service connection for a cervical spine disability.

9.  Entitlement to a rating in excess of 30 percent for generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1971 to May 1973.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Philadelphia, Pennsylvania RO.  In October 2015, a Travel Board hearing was held before the undersigned; a transcript of the hearing is in the record.  Additional evidence was submitted at the hearing, with a waiver of RO consideration.  At the hearing the Veteran requested, and was granted, a 60 day abeyance period to allow for the submission of further additional evidence; that period of time has lapsed, and no additional evidence was received.

The issues of service connection for peripheral neuropathy of both upper and both lower extremities, diabetes mellitus, a cervical spine disability, headaches, and pyloric ulcer are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDING OF FACT

It is reasonably shown that, throughout the appeal period, the Veteran's generalized anxiety disorder has been manifested by symptoms productive of occupational and social impairment with reduced reliability and productivity; at no time is it shown to have been manifested by symptoms productive of occupational and social impairment with deficiencies in most areas.


CONCLUSION OF LAW

A 50 percent, but no higher, rating is warranted for the Veteran's generalized anxiety disorder throughout.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.130, Diagnostic Code (Code) 9400 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the rating decision on appeal granted service connection for generalized anxiety disorder and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  An April 2014 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased initial rating, and the Veteran has had opportunity to respond.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  He has not alleged that notice was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the Veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  During the October 2015 Travel Board hearing, the undersigned advised the Veteran of what is still needed to substantiate the claim (evidence of increased severity of his psychiatric disability); his testimony reflects that he is aware of what is needed to substantiate this claim.

The Veteran's pertinent treatment records have been secured.  He was afforded a VA examination in July 2011; that examination is reported in greater detail below and is adequate for rating purposes, as the report contains all information necessary for consideration of the applicable criteria.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

With the initial rating assigned following a grant of service connection, separate (staged) ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Generalized anxiety disorder is rated under the General Rating Formula for Mental Disorders.  A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Code 9400.  

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  Because "[a]ll nonzero disability levels [in § 4.130] are also associated with objectively observable symptomatology," and the plain language of this regulation makes it clear that "the veteran's impairment must be 'due to' those symptoms," "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013). "[I]n the context of a 70[%] rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id. at 117.  Although a veteran's symptoms are the "primary consideration" in assigning a rating under § 4.130, the determination as to whether the veteran is entitled to a 70% disability evaluation "also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id. at 118.  

The Board has considered the Veteran's assigned Global Assessment of Functioning (GAF) scores, as documented in the record.  The scores reflect the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (DSM).  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Lesser scores reflect increasingly severe levels of mental impairment.  See 38 C.F.R. § 4.130 (2013).  Per recently revised regulation, the rating criteria are based upon the American Psychiatric Association's DSM-5.  The Board notes that DSM-5 has not adopted use of the GAF scale.  As the Veteran's claim/appeal arose prior to the regulation revision, he is entitled to consideration of his claim under the earlier criteria, and consideration of GAF scores as pertinent evidence is not inappropriate.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remissions.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

On July 2011 VA examination, the Veteran reported that he did not neglect his self-care and personal hygiene.  He reported some impairment in occupational functioning as a federal police officer at the post office associated with his generalized anxiety disorder; he was planning to retire at the end of the year.  He reported that approximately every 2 months, he had to arrest someone or escort an employee out of the building, and he was anxious and "on his toes"; he reported that he was more anxious about these situations than he believed his fellow police officers would be.  He reported having confrontations when writing parking tickets approximately once per week, occasionally using profanity in anger and irritability; he reported that the level of stress in that situation and the extent of his irritability were magnified by his disability.  He reported that his symptoms caused impairment in social functioning, as his concentration was impaired, his wife had to get his attention repeatedly in order to talk to him, and he would get angry and irritable with her over minor things.  He reported that he would "flip out" verbally, raising his voice, and sometimes using profanity at his wife, after which he felt remorseful and worried about the impact on her.  He reported that he had four grandchildren living with him, and would "flip out" on the older children approximately every week to two weeks; he was also irritable with the two younger children on a daily basis.  He reported these to be verbal expressions of irritability and anger associated with his disability, and that he was not physically aggressive toward anyone in the house.  He reported that his disability did not impact his relationships with his friends.

On mental status examination, the Veteran reported experiencing anxious worry all the time, which sometimes feels overwhelming and uncontrollable.  He reported being irritable and easily angered, and he worried about his irritability and its impact on his family, especially his wife.  He reported impaired sleep, with difficulty falling asleep and staying asleep; he took Xanax as needed.  He reported impaired concentration.  He did not miss work because of his generalized anxiety disorder, and indicated he functioned well at his job in general, with intermittent problems in the past.  He did not experience hallucinations, delusions or mania.  His speech was logical and goal-directed.  There was no psychotic impairment of thought process or communication.  He was appropriate and cooperative.  He reported having mildly depressed mood a couple of times per week for an hour at a time.  He was able to enjoy things and had some interest in things.  He denied having feelings of guilt or worthlessness.  He denied suicidal or homicidal ideation.  The diagnosis was generalized anxiety disorder, a GAF score of 63 was assigned.

At the October 2015 Board hearing, the Veteran testified that he takes Cymbalta but is not receiving any other treatment for anxiety.  He reported bouts of depression and fatigue.  He testified that he lives with four grandchildren, which wears on him; he flips out at one of the grandchildren every once in a while and has a short temper.  He testified that his wife is his only friend.  He testified that he was a police officer for the postal service until he retired about 5 years earlier.  He testified that he would not be able to work due to his volatile temper.  He testified that he would be satisfied by a 50 percent rating for the anxiety disorder.

The Veteran has also submitted lay statements from himself and his wife describing his difficulties due to his psychiatric disability.

The Board finds that the Veteran and the VA examiner have reported symptoms associated with generalized anxiety disorder that reflect occupational and social impairment with reduced reliability and productivity.  The symptoms have included impaired judgment (verbal expressions of anger and irritability in his job and with his family); disturbances of motivation and mood (bouts of depression and fatigue); and difficulty in establishing and maintaining effective work and social relationships (the Veteran testified that he would be unable to work due to his temper and volatility).  Although the July 2011 VA examiner assigned a GAF score of 63, reflecting moderate severity, the Veteran reported similar symptoms on examination as he did in his October 2015 hearing testimony.  The Board finds no reason to question the credibility of the Veteran's own accounts; they are consistent with the report by the VA examiner.  As the functional impairment due to generalized anxiety disorder described meets (or at least approximates) the schedular criteria for a 50 percent rating under Code 9400, the Board finds that such rating is warranted throughout.  38 C.F.R. § 4.7.

The evidence of record does not show that symptoms that met (or approximated) the criteria for a 70 percent rating were manifested at any time under consideration.  It is not shown that the Veteran had occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, or any other symptoms of similar gravity; no such symptoms were shown or reported during the appeal period.  The Board finds that the occupational and social impairment due to generalized anxiety disorder shown is encompassed by the 50 percent rating now assigned.  Deficiencies in most areas simply are not shown.  

The Board finds that the GAF score assigned does not provide a separate basis for the award of a rating in excess of 50 percent.  The symptoms and level of impairment represented by the GAF score of 63 reflect moderate (but not severe) disability, so they do not warrant a 70 percent rating.  The Board also notes the lay statements submitted by the Veteran and his wife in support of this claim.  Those statements detail the types of problems that resulted from the Veteran's symptoms of generalized anxiety disorder.  The levels of functioning impairment described are encompassed by the criteria for the 50 percent rating now assigned, and do not reflect deficiencies in most areas; the lay statements do not support the assignment of a rating in excess of 50 percent.  Notably, the Veteran himself has indicated he would be satisfied with a 50 percent rating.

All symptoms of the Veteran's generalized anxiety disorder are encompassed by the schedular criteria (outlined above), and those criteria are therefore not inadequate.  Hence, referral of this case to the Compensation Service Director for consideration of an extraschedular rating is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  Finally, the matter of entitlement to a total rating based on unemployability due to the Veteran's service-connected generalized anxiety disorder has not been specifically alleged.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  While the Veteran did testify that his temper would prevent him from working as a police officer (presumably a stressful occupation), he is retired (not seeking employment) and has indicated that when he was working (as a postal police officer) his psychiatric disability did not impact on his occupational functioning.



ORDER

Am increased (to 50 percent, but no higher), rating is granted for the Veteran's generalized anxiety disorder, throughout, subject to the regulations governing payment of monetary awards.


REMAND

The Board finds that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to the claims of service connection for pyloric ulcer and a cervical spine disability.  See 38 C.F.R. § 3.159.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A.  

Regarding service connection for a cervical spine disability, the Veteran testified that he was involved in a car accident with his wife and newborn daughter between September 1972 and his separation from service in May 1973.  He testified that he was taken by ambulance to the emergency room at Fort Knox Army Hospital and treated.  Since the case must be remanded to obtain other records, the Board finds it appropriate to direct additional action to attempt to locate any available records related to the car accident during service.

Regarding service connection for pyloric ulcer, the Veteran testified that he started taking Maalox when he was in service and that, after leaving service, he sought treatment from his family physician, Dr. Gosciniak, who prescribed Tagamet and later Zantac.  While the record does include some treatment records from Dr. Gosciniak, such records were submitted by the Veteran (and do not appear complete).  It does not appear that the AOJ has attempted to secure for the record the complete records of the Veteran's treatment for pyloric ulcer from Dr. Gosciniak.  Records of treatment for a disability for which service connection is sought are likely to contain information pertinent to the claim, and must be sought, if adequately identified.  

The Veteran contends that his diabetes is secondary to his pyloric ulcer, and he further contends that his peripheral neuropathy of both upper and both lower extremities is secondary to the diabetes.  He also contends that his headaches are secondary to his cervical spine disability.  These matters are therefore inextricably intertwined with the service connection claims being remanded, and consideration of the matters must be deferred pending resolution of the underlying service connection claims.

Finally, updated records of any VA evaluations or treatment the Veteran may have received for the disabilities at issue are constructively of record, may contain pertinent information, and must be secured.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record copies of the complete updated (to the present) clinical records of any (and all) VA evaluations and/or treatment the Veteran has received for the disabilities on appeal.  The AOJ should also ask him to identify all providers of private evaluation and/or treatment he has received for the disabilities at issue (specifically including from Dr. Gosciniak), and to provide authorizations for VA to secure the complete clinical records of all such treatment and evaluations.  The AOJ should secure for association with the record the complete clinical records outstanding from all providers identified.

2.  The AOJ should also arrange for an exhaustive search to locate and secure for the record any additional service treatment records (any specifically records of treatment at the Fort Knox Army Hospital) in 1972/1973.  If no additional records are found, the scope of the search must be noted in the record.

3.  The AOJ should then review the record, arrange for any further development suggested by additional information received, and readjudicate the remaining claims (diabetes, peripheral neuropathies of the bilateral upper and lower extremities, and headaches under a secondary service connection theory of entitlement in light of the determinations on the other service connection claims being remanded).  If any remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


